Exhibit 10.2

AMENDED SEPARATION AGREEMENT

 

This Amended Separation Agreement (this “Agreement”), by and between Ruthigen,
Inc., a Delaware corporation (“Ruthigen”), and Oculus Innovative Sciences, Inc.,
a Delaware corporation (“Oculus” and, together with Ruthigen, the “Parties” and
each, a “Party”), is made and entered into as of January 31, 2014, and shall be
effective as of the closing of the IPO (as defined herein) (the “Effective
Date”).

 

RECITALS

 

WHEREAS, the Parties previously executed a Separation Agreement as of August 2,
2013 (the “Prior Agreement”) and desire to amend such Prior Agreement as set
forth herein and that same shall be superseded in its entirety hereby;

 

WHEREAS, Ruthigen is currently a wholly-owned subsidiary of Oculus;

 

WHEREAS, the board of directors of Oculus has determined that it is appropriate,
desirable and in the best interests of Oculus and its shareholders, to separate
its businesses into two publicly-traded companies (the “Separation”), all as
more fully described in this Agreement and both the License and Supply
Agreement, dated May 23, 2013, and the Shared Services Agreement, dated May 23,
2013, by and between the Parties (together, the “Ancillary Agreements”);

 

WHEREAS, in order to effect the Separation, Oculus is contemplating the initial
public offering (the “IPO”) of Ruthigen’s common stock, par value $0.0001 per
share (the “Common Stock”), immediately following which Oculus will continue to
hold certain shares of Common Stock (the “Ruthigen Shares”); and

 

WHEREAS, the Parties desire to set forth certain terms and conditions with
respect to the Separation and Oculus’ ownership of the Ruthigen Shares.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements set forth herein, the Parties agree as follows:

 

ARTICLE I

THE SEPARATION

 

Section 1.1 General. This Agreement supersedes, merges and voids in its entirety
the Prior Agreement. Subject to the terms and conditions of this Agreement, the
Parties shall use, and shall cause their respective Affiliates (as defined
below) to use, their respective reasonable best efforts to consummate the
transactions contemplated hereby. “Affiliate” shall mean, when used with respect
to a specified person, a person that directly or indirectly, through one or more
intermediaries, controls, is controlled by or is under common control with such
specified person, including, without limitation, a subsidiary, where “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such person, whether through
ownership of voting securities or other interests, by contract or otherwise;
provided, that if control is deemed solely on the basis of ownership of voting
securities or other interests, such ownership must be in excess of fifty percent
(50%) of the then outstanding shares of common stock or the combined voting
power of such person; provided further, that (i) neither Ruthigen nor Oculus
shall be considered an Affiliate of each other or of each other’s Affiliates,
(ii) insofar as an officer or director of any Affiliate is an officer or
director of Ruthigen or Oculus, in reference to such other Party, the term shall
exclude such officer or director in such capacity of such other Party, and (iii)
no respective Oculus or Ruthigen shareholder shall be considered an Affiliate of
Oculus or Ruthigen unless such shareholder is a subsidiary of Oculus or Ruthigen
respectively.

 



1

 



Section 1.2 Assumption of Liabilities. Prior to the execution of the Funding
Agreement between Oculus and Ruthigen dated the same date as this Agreement (the
“Funding Agreement”): Oculus and Ruthigen shall accept, assume (or, as
applicable, retain), perform, discharge, pay and fulfill, in accordance with
their respective terms,

 

(i) all of Oculus’ direct, out-of-pocket expenses advanced on Ruthigen’s behalf
in connection with the IPO, which expenses shall be those documented on Oculus’
computerized books of account in the ordinary course (and will appear on
Ruthigen’s financial statements), subject to agreement by Oculus and Ruthigen,
which expenses shall be reimbursed to Oculus by Ruthigen upon the closing of,
and from the proceeds raised in, the IPO;

 

(ii) Oculus and Ruthigen shall develop and agree on the Oculus global budget, a
portion of which shall include Ruthigen’s (the “Ruthigen Budget”) and include
(a) all other Ruthigen corporate, operational expenses, such as salaries,
expense allocations and related items prior to the IPO (which expenses shall not
be reimbursed by Ruthigen), (b) transaction costs related to the IPO, which
expenses shall be reimbursed in accordance with clause (i) immediately above,
and (c) pre-IPO third party costs incurred by Ruthigen which are associated with
Ruthigen’s FDA pre-IPO required expenses, pre-clinical studies, clinical
consulting and related matters, which expenses shall not be reimbursed by
Ruthigen; provided, however, that the Ruthigen Budget shall be approved by
management of Oculus and Ruthigen, the board of directors of Ruthigen and the
Oculus Special Transaction Committee; and

 



(iii) in compliance with the Shared Services Agreement, Ruthigen shall pay
expenses advanced or paid by Oculus on Ruthigen’s behalf or for Ruthigen’s
benefit during the transition process following the closing of the IPO, such as
salaries, benefits, and other expenses, which expenses shall be reimbursed to
Oculus by Ruthigen with 30 days of receipt of an invoice for such expenses.

 

(iv) Following execution of the Funding Agreement, the terms of the Funding
Agreement will control and replace the terms in this Section 1.2 to the extent
applicable.

 

Section 1.3 Governmental Approvals; Consents.

 

(a) To the extent that the Separation requires any notices, reports or other
filings to be made, or any consents, registrations, approvals, permits or
authorizations to be obtained from any governmental authority (“Governmental
Approvals”), the Parties shall use reasonable best efforts to obtain any such
Governmental Approvals.

 

(b) The Parties shall use reasonable best efforts to obtain any consents or
waivers from third parties required in connection with the transactions
contemplated by this Agreement.

 

Section 1.4 Termination of Agreements. Except with respect to obligations under
this Agreement and the Ancillary Agreements (and agreements expressly
contemplated herein or therein to survive by their terms), the Parties hereby
terminate any and all written or oral agreements, arrangements, commitments or
understandings, between or among them, as of the Effective Date; and each Party
shall, at the reasonable request of the other Party, take, or cause to be taken,
such other actions as may be necessary to effect the foregoing.

 



2

 

 

Section 1.5 Disclaimer of Representations and Warranties. ON BEHALF OF THE
PARTIES AND THEIR RESPECTIVE AFFILIATES, THE PARTIES UNDERSTAND AND AGREE THAT,
EXCEPT AS EXPRESSLY SET FORTH HEREIN OR IN ANY ANCILLARY AGREEMENT, NO PARTY TO
THIS AGREEMENT, ANY ANCILLARY AGREEMENT OR ANY OTHER AGREEMENT OR DOCUMENT
CONTEMPLATED BY THIS AGREEMENT HEREBY OR THEREBY, IS REPRESENTING OR WARRANTING
IN ANY WAY AS TO THE BUSINESSES OR LIABILITIES CONTRIBUTED, TRANSFERRED,
DISTRIBUTED OR ASSUMED AS CONTEMPLATED HEREBY OR THEREBY, AS TO ANY CONSENTS OR
GOVERNMENTAL APPROVALS REQUIRED IN CONNECTION HEREWITH OR THEREWITH, AS TO THE
VALUE OR FREEDOM FROM ANY SECURITY INTERESTS OF, OR ANY OTHER MATTER CONCERNING,
ANY ASSETS OF SUCH PARTY, OR AS TO THE ABSENCE OF ANY DEFENSES OR RIGHT OF
SETOFF OR FREEDOM FROM COUNTERCLAIM WITH RESPECT TO ANY CLAIM OR OTHER ASSET,
INCLUDING ANY ACCOUNTS RECEIVABLE, OF ANY PARTY, OR AS TO THE LEGAL SUFFICIENCY
OF ANY CONTRIBUTION, DISTRIBUTION, ASSIGNMENT, DOCUMENT, CERTIFICATE OR
INSTRUMENT DELIVERED HEREUNDER TO CONVEY TITLE TO ANY ASSET OR THING OF VALUE
UPON THE EXECUTION, DELIVERY AND FILING HEREOF OR THEREOF.

 

ARTICLE II

Stock Transfer Restrictions; Registration Rights

 

Section 2.1 Lock-Up Period. As of the Effective Date and expiring twelve months
following the closing of the IPO (the “Lock-Up Period”), Oculus and its
Affiliates shall not, without the consent of the managing underwriter of the IPO
and the board of directors of Ruthigen, directly or indirectly, (1) offer,
pledge, assign, encumber, announce the intention to sell, sell, contract to sell
(including any short sale), sell any option or contract to purchase, purchase
any option or contract to sell, grant any option, right or warrant to purchase,
distribute to its shareholders or any other individual or entity, or otherwise
transfer or dispose of, any of the Ruthigen Shares, or (2) enter into any swap
or other agreement that transfers, in whole or in part, any of the economic
consequences of ownership of any of the Ruthigen Shares, whether the
consideration for any such transaction described in clause (1) or (2) above
(each, a “Transfer”) is cash or otherwise.

 

Section 2.2 Additional Marketing and Transfer Restrictions.

 

(a) Marketing Restrictions. If during the Term Oculus and its Affiliates own
greater than 19.9% of the issued and outstanding Common Stock, Oculus and its
Affiliates shall not, and shall not engage an investment banker, investor
relations firm or firms performing similar functions to, directly or indirectly,
market or Transfer the Ruthigen Shares outside of an Oculus Transfer Period (as
defined below) or the Registration Transfer Period (as defined below), without
the prior written consent of Ruthigen’s board of directors (the “Consent”).
However, for purposes of clarity, it is understood that Oculus may engage
investment bankers, investor relations firms or firms performing similar
functions for its own marketing, fundraising or similar purposes (other than
those involving the Ruthigen Shares) and Oculus’ communications with such firms,
or the third parties with whom Oculus or such firms are communicating, may
include information regarding Ruthigen, including information for due diligence
purposes and communications with auditors, subject to customary confidentiality
agreements, and furthermore, Oculus may disclose information regarding Ruthigen
as required by law. Outside of an Oculus Transfer Period or the Registration
Period, in the event that anyone approaches or inquires of Oculus or its
Affiliates regarding the Transfer or potential Transfer of the Ruthigen Shares,
Oculus shall direct such inquiries to Ruthigen.

 



3

 

 

(b) Consent Restriction. Commencing on the expiration of the Lock-Up Period and
during the Term that Oculus and its Affiliates own greater than 19.9% of the
issued and outstanding Common Stock, Oculus and its Affiliates shall not enter
into any Transfer without the Consent, other than pursuant to Sections 2.2(c) or
2.2(d) below. The expense allocation provisions set forth in Section 2.2(c)(3)
shall apply with equal force to this Section 2.2(b), if the first completed
Transfer is pursuant to this Section 2.2(b), rather than pursuant to Section
2.2(c).

 

(c) Additional Transfer Restrictions. Commencing two years after the closing of
the IPO and during the Term that Oculus and its Affiliates own greater than
19.9% of the issued and outstanding Common Stock, Oculus may deliver to Ruthigen
a written request to Transfer some or all of the Ruthigen Shares through a
private placement transaction (a “Transfer Request”). Once the Transfer Request
is submitted, Ruthigen may take up to 120 calendar days, through private
marketing efforts, to Transfer such Ruthigen Shares on behalf of Oculus (the
“Ruthigen Transfer Period”). If no Transfer is completed during the Ruthigen
Transfer Period, then Oculus shall have 90 calendar days, through private
marketing efforts (meaning Oculus shall not make public statements regarding any
proposed Transfer of the Ruthigen Shares), to Transfer such Ruthigen Shares (the
“Oculus Transfer Period”). A Transfer completed pursuant to Section 2.2(c) must
meet the following requirements, unless the Consent is provided otherwise:

 

1.Any Transfer hereunder shall be a private placement transaction that complies
with Rule 144, or Section 4(1) and any other applicable SEC regulations and
rules, which may be marketed only through private marketing efforts (meaning
Oculus shall not make public statements regarding any proposed Transfer of the
Ruthigen Shares). For the avoidance of doubt, Oculus shall not publicly announce
or market its intention to sell the Ruthigen Shares.    

2.The Ruthigen Shares may be sold at a discount, if necessary, that, relative to
the most recent closing price of the Common Stock prior to the pricing of the
Transfer, does not exceed (1) 20% if 80% or more (measured by dollars invested)
of the purchasers are institutional investors, defined for the purposes of this
Agreement as entities whose sole business is investing in companies, and (2) 15%
if 20% or more (measured by dollars invested) of the purchasers are not
institutional investors.    

3.Oculus shall pay the reasonable, documented expenses incurred by Oculus and
Ruthigen in connection with the marketing and any proposed or completed Transfer
and any associated registration of the Ruthigen Shares, including but not
limited to, expenses for marketing, travel, road shows, retention of investment
bankers, registration statement or other offering documents including any blue
sky fees in connection with the registration of the Ruthigen Shares, legal and
other expenses; provided, however, that Ruthigen shall pay the reasonable,
documented expenses related to any registration statement or other offering
documents including any blue sky fees or registration for (i) the first
completed Transfer, whether under this Section 2.2(c) or Section 2.2(b), and
(ii) a registration conducted pursuant to Section 2.2(d).    

4.During the Oculus Transfer Period, Oculus may engage investment bankers or
other professionals performing similar functions to assist with a Transfer. In
connection with such engagement, Oculus may agree to a “tail period” that
exceeds the time of the Oculus Transfer Period; provided, however, that any
Transfers outside of the Oculus Transfer Period are subject to the Consent.    

 



4

 

 

5.A Transfer (or series of Transfers conducted as part of the same transaction)
may not exceed the greater of (1) five percent of the outstanding Common Stock
on the business day prior to the date of the Transfer agreement, or (2)
$1,500,000 in net proceeds to Oculus.    

6.The terms of a Transfer may not include any additional compensation payable by
Ruthigen in equity or cash to any transferee.    

7.Whether Ruthigen or Oculus has initiated a Transfer meeting the requirements
of this Section 2.2(c), both parties shall cooperate to consummate such Transfer
expeditiously.

 

(d) Registration Transfer. If during the Term that Oculus and its Affiliates own
greater than 19.9% of the issued and outstanding Common Stock and upon the
expiration of the second Oculus Transfer Period, Oculus has received less than
$3,800,000 in net proceeds from Transfers of the Ruthigen Shares, Oculus may
make a one-time demand to Ruthigen to register and Transfer the Ruthigen Shares
in an aggregate amount up to $3,800,000 minus the net proceeds received by
Oculus at the time of such demand (the “Registration Transfer Request”). Oculus
and Ruthigen shall cooperate and communicate in a manner to enable Ruthigen to
deliver such amount of registered and freely tradable Ruthigen Shares within
three days following a Transfer under this Section 2.2(d). The period of time
commencing on the date of the Registration Transfer Request and continuing
through the date of a Transfer completed under this Section 2.2(d) shall be the
“Registration Transfer Period.” A Transfer completed pursuant to Section 2.2(d)
must meet the following requirements, unless the Consent is provided otherwise:

 

1.The Ruthigen Shares may be sold at a discount, if necessary, that, relative to
the most recent closing price of the Common Stock prior to the pricing of the
Transfer, does not exceed 30%.

 

2.The expense allocation provisions set forth in Section 2.2(c)(3) shall apply
with equal force to this Section 2.2(d).

 

3.Oculus may engage investment bankers or other professionals performing similar
functions to assist with a Transfer. In connection with such engagement, Oculus
may agree to a “tail period” that exceeds the time of the Registration Transfer
Period; provided, however, that any Transfers outside of the Registration
Transfer Period are subject to the Consent.

 

4.The terms of a Transfer may not include any additional compensation payable by
Ruthigen in equity or cash to any transferee.

 

(e) Cooling Off Period; Non-Applicability Once Ownership Is Less Than 19.9%.
Notwithstanding any provision of Section 2.2, unless the parties agree otherwise
in writing, (i) if the net proceeds of the Ruthigen Shares Transferred by Oculus
in any Transfer consummated under Section 2.2(b) or 2.2(c) is less than
$1,500,000 or no Transfer was consummated under Section 2.2(b) or 2.2(c), then
Oculus shall wait at least three and one half months (105 days) following the
consummation of such Transfer or the expiration of the Oculus Transfer Period,
as the case may be, before Oculus may request another Transfer, (ii) if the net
proceeds of the Ruthigen Shares Transferred by Oculus in any Transfer
consummated under Section 2.2(b) or 2.2(c) is at least $1,500,000, then Oculus
shall wait at least eight months following the consummation of such Transfer,
before Oculus may request another Transfer, and (iii) following the expiration
of the Registration Transfer Period, if any, then Oculus shall wait at least
eight months following the consummation of such Transfer thereunder. Regardless
of any other provision in this Section 2, if Oculus owns less than 19.9% of the
issued and outstanding Common Stock and Oculus does not transfer or sell same
pursuant to a registration statement under Section 2.2 or 2.3, then no
restrictions under this Section 2 shall apply to Oculus’ disposition of such
shares of Common Stock, other than those as may be imposed by law; provided that
in case of such transfer or sale, Oculus shall consult in its discretion with
the Ruthigen board of directors regarding same.

 



5

 

 

(f) Distribution. Following the expiration of the Lock-Up Period, Oculus shall
from time to time, Oculus shall retain investment bankers and tax experts to
re-evaluate the advisability of conducting a plan of distribution of all or a
portion of the Ruthigen Shares by Oculus to Oculus’ shareholders (a
“Distribution”). Any Distribution shall be subject to the Consent and shall
comply with the notification requirements set forth in NASDAQ Listing Rule
5250(e)(6) and Rule 10b-17 of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), among other applicable rules and regulations, in
connection with the Distribution. If there is a Distribution, Ruthigen covenants
to take all then-required actions to ensure that the Ruthigen Shares distributed
in the Distribution are unrestricted and freely tradable by the distributees in
the Distribution, consistent with the rules and regulations of the SEC and the
applicable stock exchange customary for such Distribution transactions.

 

Section 2.3 Registration Rights.

 

(a) Ruthigen Registration; Piggyback. If during the Term Oculus and its
Affiliates own greater than 19.9% of the issued and outstanding Common Stock and
after the Lock-Up Period, Ruthigen proposes to register any of its Common Stock
under the Securities Act of 1933 (“Securities Act”) in connection with the
public offering of such securities solely for cash (other than in (i) a
registration relating to the sale or issuance of securities to employees of
Ruthigen or a subsidiary pursuant to a stock option, stock purchase, or similar
employee benefit plan or (ii) a registration relating to an SEC Rule 145
transaction), Ruthigen shall, at such time, promptly give Oculus notice of such
registration. Upon Oculus’ request given within twenty (20) days after such
notice is given by Ruthigen, Ruthigen shall, subject to the provisions below,
cause to be registered all of the Ruthigen Shares Oculus has requested to be
included in such registration provided that Oculus’ registration rights under
this Section 2.3(a) shall never be more than 30% (thirty percent) of the value
of all securities to be registered in such offering. Ruthigen shall have the
right to terminate or withdraw any registration initiated by it under this
Section 2.3(a) before the effective date of such registration, whether or not
Oculus has elected to include Ruthigen Shares in such registration. The
inclusion of Ruthigen Shares in the registration shall be subject to the same
terms that Ruthigen offers its own securities in such offering. Expenses
incurred in connection with Section 2.3(a) shall be paid by the party who
incurred such expenses. For purposes of clarification, the piggyback rights
described in this Section 2.3(a) shall not be subject to any limitations
described in Section 2.2 above.

 

(b) Demand Registration for Completed Transfers. If during the Term (i) a
Transfer is consummated under Section 2.2(b) or 2.2(c) of this Agreement that
contains an agreement requiring Ruthigen to register the Ruthigen Shares
Transferred, (ii) Ruthigen receives a request from Oculus, Oculus on behalf of
the transferees, or the transferees in such Transfer to register such shares,
and (iii) the Transfer is not covered by registration of Oculus’ Ruthigen Shares
under Section 2.3(a), then Ruthigen shall file a Form S-1, S-3 or equivalent
registration statement with respect to the resale by such transferees of the
Ruthigen Shares Transferred, as soon as practicable, and in any event within
thirty (30) calendar days after the date such request is given, subject to the
limitations below. Ruthigen shall use its commercial best efforts to have the
SEC declare same effective within ninety (90) calendar days after the date of
such request.

 

(c) Demand Registration after Second Oculus Transfer Period. Section 2.2(d) sets
forth additional registration rights provided to Oculus following the expiration
of the second Oculus Transfer Period, subject to certain conditions.

 



6

 

 

(d) Exceptions To Registration Obligations. Notwithstanding the foregoing
obligations, if Ruthigen furnishes to Oculus a certificate signed by Ruthigen’s
chief executive officer stating that in the good faith judgment of Ruthigen’s
board of directors it would be materially detrimental to Ruthigen and its
stockholders for a registration statement requested pursuant to Section 2.2(d)
or 2.3 either to be filed or to become effective, because such action would (i)
materially interfere with a significant acquisition, corporate reorganization,
or other similar transaction involving Ruthigen; (ii) require premature
disclosure of material information that Ruthigen has a bona fide business
purpose for preserving as confidential; or (iii) render Ruthigen unable to
comply with requirements under the Securities Act or Exchange Act, then Ruthigen
shall have the right to defer taking action with respect to such filing, and any
time periods with respect to filing or effectiveness thereof shall be tolled
correspondingly, for a period of not more than thirty (30) calendar days after
Oculus’ request; provided, however, that Ruthigen may not invoke this right more
than once in any twelve (12) month period; and provided further that Ruthigen
shall not register any securities for its own account or that of any other
stockholder during such thirty (30) calendar day period, other than (i) a
registration relating to the sale or issuance of securities to employees of
Ruthigen pursuant to a stock option, stock purchase, or similar employee benefit
plan or (ii) a registration relating to an SEC Rule 145 transaction.

 

(e) Expenses of Certain Registrations. The expenses of registrations conducted
under Sections 2.2(b), 2.2(d) or 2.3(b) shall be governed by the expense
allocation provisions set forth in Sections 2.2(b), 2.2(c)(3) and 2.2(d)(2), as
applicable, depending on the type of registration conducted. In case of a
registration of Oculus’ Ruthigen Shares under Section 2.3(a), Ruthigen shall pay
all costs thereof, excluding the underwriters’ fees and expenses directly
associated with the specific Ruthigen Shares being sold by Oculus in such
registered offering.

 

Section 2.4 Standstill. If during the Term Oculus and its Affiliates own greater
than 19.9% of the issued and outstanding Common Stock:

 

(a) Oculus and its Affiliates shall not, and shall not act in concert with any
person to, make, or in any manner participate in, directly or indirectly, a
“solicitation” of “proxies” or “consents” (as such terms are used in the rules
of the Securities and Exchange Commission) or powers of attorney or similar
rights to vote any shares of Common Stock in connection with any vote or other
action on any matter; and

 

(b) Other than as set forth herein, Oculus and its Affiliates shall not, and
shall not act in concert with any person to, deposit any of the Ruthigen Shares
in a voting trust or subject any of the Ruthigen Shares to any arrangement or
agreement with any person with respect to the voting of the Ruthigen Shares.

 

Section 2.5 Restrictions Relating to Debt.

 

(a) If during the Term Oculus and its Affiliates own greater than 19.9% of the
issued and outstanding Common Stock and Oculus or its Affiliates uses as
collateral for any Indebtedness of Oculus or its Affiliates any Ruthigen Shares
(the “Collateral”), Oculus shall disclose in writing to any creditor, as part of
the loan and security agreement with such creditor holding such Collateral, that
the Ruthigen Shares are subject to the restrictions on Transfer contained in
Articles II and III of this Agreement. Until registered or otherwise Transferred
consistent with the terms of this Agreement, the Ruthigen Shares shall bear
restrictive legends referencing the restrictions on Transfer contained in this
Agreement. Pursuant to Section 8.2, if such creditor forecloses on the
Collateral, such creditor shall assume all of the obligations of Oculus under
this Agreement. Ruthigen shall be a third party beneficiary of these
restrictions. The term “Indebtedness” means, with respect to Oculus, (i) all
obligations for borrowed money, (ii) all obligations evidenced by bonds,
debentures, notes or other similar instruments, or upon which interest payments
are customarily made, (iii) all obligations to pay the deferred purchase price
of property or services, but excluding obligations to trade creditors incurred
in the ordinary course of business and not past due by more than ninety (90)
days, (iv) all capital lease obligations, (v) the principal balance outstanding
under any synthetic lease, tax retention operating lease, off-balance sheet loan
or similar off-balance sheet financing product, (vi) all obligations to purchase
securities (or other property) which arise out of or in connection with the
issuance or sale of the same or substantially similar securities (or property),
(vii) all contingent or non-contingent obligations to reimburse any bank or
other person in respect of amounts paid under a letter of credit or similar
instrument, (viii) all equity securities of such person subject to repurchase or
redemption otherwise than at the sole option of such person, (ix) all “earnouts”
and similar payment obligations, (x) all indebtedness secured by a lien on any
asset, whether or not such indebtedness is otherwise an obligation, (xi) all
obligations under any foreign exchange contract, currency swap agreement,
interest rate swap, cap or collar agreement or other similar agreement or
arrangement designed to alter the risks arising from fluctuations in currency
values or interest rates, in each case whether contingent or matured, and (xii)
all obligations or liabilities of others guaranteed by Oculus.

 



7

 

 

(b) If (i) Oculus defaults under its loan and security agreements, as amended
and supplemented from time to time (the “WTI Loan Agreements”) with Venture
Lending & Leasing V, Inc. or Venture Lending & Leasing VI, Inc. (each, a
“Lender” and collectively, the “Lenders”), and (ii) Ruthigen is required to make
payments or transfer its assets, whether in the form of cash or other assets, to
a Lender on Oculus’ behalf to satisfy Oculus’ obligations for such default, then
Ruthigen shall not be required to make any payments due to Oculus under this
Agreement or any Ancillary Agreement until such time as Oculus reimburses
Ruthigen in the amount of Ruthigen’s payments or transferred assets to such
Lender or Ruthigen is made whole in respect to having met Oculus’ default
obligations (which may occur by Ruthigen’s not making payments to Oculus which
are otherwise due under any Ancillary Agreement or this Agreement), it being
understood that all such payments shall be resumed once Ruthigen has been made
whole for the payment made by it for Oculus’ default under the WTI Loan
Agreements.

 

ARTICLE III

VOTING; MANAGEMENT; COMPENSATION; AND EQUITY INCENTIVE PLAN

 

Section 3.1 Voting Agreement. If during the Term Oculus and its Affiliates own
greater than 19.9% of the issued and outstanding Common Stock:

 

(a) at any duly called meeting of the stockholders of Ruthigen (or any
adjournment or postponement thereof), and in any action by written consent of
the stockholders of Ruthigen, Oculus and its Affiliates, as the case may be,
shall, if a meeting is held, appear at the meeting, in person or by proxy, or
otherwise cause the Ruthigen Shares to be counted as present thereof for
purposes of establishing a quorum, and Oculus and its Affiliates, as the case
may be, shall vote or consent (or cause to be voted or consented), in person or
by proxy, all of the Ruthigen Shares in the same manner as the majority of the
votes cast by the holders of all other shares of the issued and outstanding
Common Stock, excluding for all purposes with respect to such vote or consent
all shares of Common Stock or other securities owned, directly or indirectly, by
Ruthigen employees, members of Ruthigen’s board of directors, and/or Ruthigen
officers and/or their Affiliates; and

 

(b) Oculus and its Affiliates shall not enter into any agreement, commitment or
arrangement with any person the effect of which would be inconsistent with or
violative of the provisions and agreements contained in this Section 3.1.

 



8

 

 

Section 3.2 No Ownership Interest. Nothing in this Agreement shall be deemed to
vest in Ruthigen any direct or indirect ownership or incidence of ownership of
or with respect to the Ruthigen Shares. All rights, ownership and direct or
indirect economic benefits of and relating to the Ruthigen Shares shall remain
vested in and belong to Oculus.

 

Section 3.3 Matters Affecting Compensation Guidelines and Equity Incentive Plan
If during the Term Oculus and its Affiliates own greater than 19.9% of the
issued and outstanding Common Stock:

 

(a) Equity Plan.

 

(i) Eligibility and Type of Awards. Prior to the Effective Date, Ruthigen shall
create and Oculus shall approve the Ruthigen, Inc. 2013 Employee, Director and
Consultant Equity Incentive Plan, consistent with the general principles
described herein and in the form attached as Exhibit A hereto (the “Equity
Plan”). The Equity Plan provides for the grant to employees, directors and
consultants of Ruthigen of Common Stock, stock options and other Stock-Based
Awards (as defined in the Equity Plan) issuable for Common Stock; provided,
however, restricted stock units (a form of Stock-Based Award under the Equity
Plan, “RSUs”) and stock options shall be the only form of equity that may be
granted pursuant to Section 3.3(b) below on the Post Closing Grant Date (as
defined below) and stock options shall be the only form of equity that may be
granted thereafter. All RSUs and stock options shall be subject to vesting
schedules of not less than three years on a quarterly basis, vesting ratably for
the applicable vesting period, unless otherwise set forth in this Section 3.3.
In addition, at the sole discretion of the Ruthigen board of directors, the
vesting of any awards granted under the Equity Plan may be accelerated (a) for
any grantee upon a change of control, and (b) for any key employee if the key
employee (X) is terminated by Ruthigen without “Cause” (as defined in the Equity
Plan, except that for employment agreements entered into prior to the date of
this Agreement, the definitions of “Cause” set forth in such employment
agreements shall govern, or (Y) terminates his employment for “good reason,” (as
defined in such grantee’s employment agreement), in each case (X) or (Y) other
than due to the death or disability of the grantee. Ruthigen shall withhold (or
cause to be withheld, as the case may be) from any amounts otherwise due or
payable under or pursuant to any award granted under the Equity Plan such
federal, state and local income, employment, or other taxes as shall be required
to be withheld pursuant to any applicable law or regulation.

 

(ii) Shares Reserved. The Equity Plan shall become effective as of the closing
of the IPO and shall reserve for aggregate issuance 21.47% (twenty one and
47/100th percent) of the Common Stock outstanding on a post-money basis
immediately following the closing of the IPO (the “Overall Plan Number”), as
supported by the Radford Study provided to the Oculus Special Transaction
Committee. RSUs granted under the Equity Plan shall be counted as 1.5 (one and
one half) shares for purposes of calculating both (i) the Overall Plan Number
and (ii) the shares granted as part of the Closing Current Employee Portion (as
defined below); provided, however, that Performance-Based RSUs (as defined
below) shall be counted as 1.0 (one) share for purposes of calculating the
Overall Plan Number.

 

(iii) Evergreen. The Equity Plan shall contain an annual evergreen refresh
provision, pursuant to which a refresh shall occur on a calendar year basis, on
the first day of each calendar year, with the first refresh to occur on January
1, 2015. Pursuant to Paragraph 3(b) of the Equity Plan, subject to incentive
stock option rules and IRS requirements, the refresh shall provide for the
reservation of an additional number of shares equal to the lesser of (x) 5% of
the Common Stock outstanding on a post-money basis immediately following the
closing of the IPO, which number of shares shall be calculated upon the closing
of the IPO and inserted into the Equity Plan; (y) 5% of the number of
outstanding shares of Common Stock on the date of the applicable evergreen
refresh; or (z) an amount determined by the Ruthigen board of directors.

 



9

 

 

(iv) Shareholder Proposals to Increase Shares under Equity Plan. If, in any
calendar year beginning on January 1, 2015, (a) the number of shares added to
those reserved for aggregate issuance under the Equity Plan pursuant to clause
(x) of Section 3.3(a)(iii) hereof (as reflected in the corresponding clause (i)
of Paragraph 3(b) of the Equity Plan), if any, is less than (b) 5% of the Common
Stock outstanding on the date that Ruthigen files its proxy statement for its
annual meeting of shareholders for such year, then Ruthigen may submit a
proposal to its shareholders to increase the number of shares reserved for
aggregate issuance under the Equity Plan by the number equal to (b) minus (a).

 

(b) Post IPO Closing Grants under the Equity Plan.

 

(i) RSUs and Stock Options. Of the Overall Plan Number, a number of shares equal
to 11% of the Common Stock outstanding on a post-money basis immediately
following the closing of the IPO shall be reserved for the planned post-closing
equity grants to employees, directors and consultants of Ruthigen who are in
service to Ruthigen on the closing of the IPO (the “Closing Current Employee
Portion”), in amounts determined by the Ruthigen board of directors. It is
understood that Ruthigen intends to make such grants on the 46th day following
the closing of the IPO (such grant date, the “Post Closing Grant Date”). The
Ruthigen board of directors may elect to make the Closing Current Employee
Portion grants as a combination of stock options and/or RSUs, but under the
Equity Plan the combination of grantable stock options and/or RSUs in the
Closing Current Employee Portion shall never exceed 11% of the Common Stock
outstanding on a post-money basis immediately following the closing of the IPO.

 

(ii) Performance-based RSUs. In addition to the Closing Current Employee
Portion, 1.47% of the Common Stock outstanding on a post money basis immediately
following the closing of the IPO shall be reserved for grants of
“Performance-Based RSUs” to employees, directors and consultants of Ruthigen who
are in service to Ruthigen on the closing of the IPO, in amounts determined by
the Ruthigen board of directors. The Performance-Based RSUs shall be granted on
the Post Closing Grant Date and shall vest, if at all, in equal one-third
installments, upon certification by the Compensation Committee of the Ruthigen
board of directors, of the following: (1) enrollment of the first patient in the
first pivotal clinical trial for Ruthigen’s “lead drug candidate” (as such is
described in the Ruthigen S-1 Registration Statement filed with the SEC in
2013), (2) enrollment of the first patient in the second pivotal clinical trial
for Ruthigen’s lead drug candidate, and (3) completion of the clinical study
report containing the results of the second pivotal clinical trial for
Ruthigen’s lead drug candidate.

 

(c) Total Equity Plan Share Limitation. For the avoidance of doubt, the specific
percentages and numbers set forth in this Section 3.3 shall not be exceeded and
the same shall apply to the Equity Plan and any future equity plans adopted by
Ruthigen during the Term of this Agreement while Oculus and its Affiliates own
greater than 19.9% of the issued and outstanding Common Stock.

 

Section 3.4 Oculus Options. Notwithstanding the terms of any option agreements
(or option plans governing such option agreements) granting employees or
directors of Ruthigen stock options to purchase the common stock of Oculus (the
“Oculus Options”), such individuals shall continue to vest in their Oculus
Options until termination of service as an employee, director or consultant of
Ruthigen and such Oculus Options shall expire on the earlier of (a) 90 days
following such termination of service with Ruthigen, (b) 90 days following the
date Oculus notifies the individual that Oculus and its Affiliates own less than
19.9% of the issued and outstanding Common Stock, and (c) the option expiration
date set forth in the applicable option agreement.

 



10

 

 

Section 3.5 Election of Directors. Prior to the Effective Date, Ruthigen shall
prepare and Oculus shall approve provisions for a classified board of directors
and plurality voting for the election of directors in Ruthigen’s amended and
restated bylaws and amended and restated articles of incorporation, which will
take effect on or about the Effective Date. Such classified board and plurality
voting provisions shall be substantially as those set forth in Oculus’ bylaws
and certificate of incorporation.

 

Section 3.6 Directors’ and Officers’ Insurance. It is Oculus’ intention to
purchase a directors’ and officers’ insurance program for at least six years
following the Effective Date. So long as Oculus maintains a directors’ and
officers’ insurance program covering the past and present officers and directors
of Oculus and their respective successors and assigns, same shall have terms and
conditions, limits, and retentions that are standard in Oculus’ industry for
similarly sized companies at similar stages of development. If there shall be
any change in such insurance policy so that any such ex-Oculus director who is a
Ruthigen director on the Effective Date (an “ex-Oculus director”) is not covered
by such policy, then Oculus shall notify any adversely affected ex-Oculus
director at least five (5) business days prior to such adverse action being
effective in order to enable such ex-Oculus director to obtain individual tail
or other insurance coverage. Oculus shall not exclude any ex-Oculus director
(including such individual in his capacity as an ex-Oculus officer) from any
insurance policy coverage if such coverage is made available to Oculus’ then
existing directors and officers.

 

ARTICLE IV

TERM

 

Section 4.1 Term. This Agreement shall commence on the Effective Date and expire
on the earlier of (a) the agreement of the Parties to terminate the Agreement,
and (b) eight and one-half (8.5) years after its Effective Date (the “Term”), at
which time this Agreement shall immediately terminate and cease to be of further
force and effect, except with respect to Sections 5, 6, 7, and 8, all of which
shall survive in accordance with their terms.

 

ARTICLE V

ADDITIONAL COVENANTS

 

Section 5.1 Confidentiality.

 



(a) Until three (3) years following the earlier of the Term or other termination
of this Agreement, each Party agrees to hold, and to cause its respective
Affiliates, directors, officers, employees, agents, accountants, counsel and
other advisors and representatives to hold, in strict confidence, and undertake
all reasonable precautions to safeguard and protect the confidentiality of, all
information concerning the other Party that is in its possession or furnished by
the other Party or its respective Affiliates, directors, officers, employees,
agents, accountants, counsel and other advisors and representatives at any time
pursuant to this Agreement or otherwise (the “Information”), and shall not use
any such Information other than for such purposes as shall be expressly
permitted hereunder or in any Ancillary Agreement, except to the extent that
such Information has been (i) in the public domain through no fault of such
Party, (ii) lawfully acquired from other sources, which are not bound by a
confidentiality obligation, by such Party, or (iii) independently generated
without reference to or use of any proprietary or confidential information of
the other Party.

 

11

 

 



(b) Each Party agrees not to release or disclose, or permit to be released or
disclosed, any such Information to any other individual or entity, except its
directors, officers, employees, agents, accountants, counsel and other advisors
and representatives who need to know such Information and who are informed and
advised that the Information is confidential and subject to the obligations
hereunder, except in compliance with Section 5.2. Without limiting the
foregoing, when any Information is no longer needed for the purposes
contemplated by this Agreement, after request of the other Party, a Party will
promptly either (i) destroy all copies of the Information in such Party’s
possession, custody or control (including any that may be stored in any data
storage device computer, or other similar device, to the extent not commercially
impractical to destroy such copies) including, without limitation, any copies,
summaries, analyses, compilations, reports, extracts or other reproductions, in
whole or in part, of such written, electronic or other tangible material or any
other materials in written, electronic or other tangible format based on,
reflecting or containing Information prepared by such Party, or (ii) return to
the requesting Party, at the expense of the requesting Party, all copies of the
Information furnished to such Party by or on behalf of the requesting Party.

 

Section 5.2 Protective Arrangements. If a Party either (i) determines after
consultation with counsel, in the opinion of such counsel that it is required by
law to disclose any Information or (ii) receives any demand under lawful process
or from any governmental authority to disclose or provide Information of the
other Party that is subject to the confidentiality provisions hereof, then such
Party shall notify the other Party prior to disclosing or providing such
Information and shall cooperate at the expense of the requesting Party (and to
the extent legally permissible) in seeking any reasonable protective
arrangements requested by such other Party. Subject to the foregoing, the Party
receiving such request may thereafter (1) furnish only that portion of the
Information that is legally required, (2) give notice to the other Party of the
Information to be disclosed as far in advance as is practical, and (3) exercise
reasonable best efforts to obtain reliable assurance that the confidential
nature of such Information shall be maintained.

 

Section 5.3 Provision of Corporate Records; Equipment. Upon the prior written
request by Ruthigen for specific and identified books and records which relate
to Ruthigen or the conduct of its business prior to the Effective Date, as the
case may be, (the “Ruthigen Books and Records”), Oculus shall provide, as soon
as practicable but no later than thirty (30) days following the date of such
request, for the transport of the Ruthigen Books and Records in its possession
or control, except to the extent such items are already in the possession of
Ruthigen or a Ruthigen Affiliate, at the expense of Ruthigen to a location
provided by Ruthigen. Any and all computers and office equipment and supplies
used exclusively by or in the exclusive possession of Ruthigen’s employees as of
the Effective Date, all of which shall be identified and agreed by the Parties
as of the Effective Date and listed in a written Exhibit B hereto, shall remain
in the exclusive possession of and for the exclusive use of Ruthigen’s employees
after the IPO.

 

Section 5.4 Access to Information. Except as otherwise provided in any Ancillary
Agreement, as of the Effective Date, Oculus shall deliver to Ruthigen and its
authorized accountants, counsel and other designated representatives all
records, books, contracts, instruments, computer data and other data and
information relating to the business operations of Ruthigen (collectively,
“Operations Data”) within Oculus’ possession or control (including using
reasonable best efforts to give access to persons or firms possessing such
information) insofar as such access is reasonably required by Ruthigen for the
conduct of its business, subject to appropriate restrictions for classified or
privileged information. Upon delivery of the Operations Data, Ruthigen shall be
responsible for same including without limitation, the maintenance thereof.
Oculus may retain a copy of all such Operations Data for its legitimate business
purposes, including, without limitation, audit, accounting, claims (including
claims for indemnification hereunder), litigation and tax purposes, as well as
for purposes of fulfilling disclosure and reporting obligations and for
performing under this Agreement and the transactions contemplated hereby.

 



12

 

 

Section 5.5 Production of Witnesses. At all times after the consummation of the
IPO, each of Oculus and Ruthigen shall use reasonable best efforts to make
available to the other, upon prior written request, its officers, directors,
employees and agents as witnesses to the extent that such persons may reasonably
be required in connection with any Action.

 

Section 5.6 Privileged Matters. To allocate the interests of each Party with
respect to privileged information, the Parties agree as follows:

 

(a) Oculus shall be entitled, in perpetuity, to control the assertion or waiver
of all privileges in connection with privileged information which relates solely
to the business of Oculus, whether or not the privileged information is in the
possession of or under the control of Oculus or Ruthigen. Oculus shall also be
entitled, in perpetuity, to control the assertion or waiver of all privileges in
connection with privileged information that relates solely to the subject matter
of any claims constituting Oculus Liabilities (as defined herein), now pending
or which may be asserted in the future, in any lawsuits or other Actions
initiated against or by Oculus, whether or not the privileged information is in
the possession of or under the control of Oculus or Ruthigen.

 

(b) Ruthigen shall be entitled, in perpetuity, to control the assertion or
waiver of all privileges in connection with privileged information which relates
solely to the business of Ruthigen, whether or not the privileged information is
in the possession of or under the control of Oculus or Ruthigen. Ruthigen shall
also be entitled, in perpetuity, to control the assertion or waiver of all
privileges in connection with privileged information which relates solely to the
subject matter of any claims constituting Ruthigen Liabilities (as defined
herein), now pending or which may be asserted in the future, in any lawsuits or
other Actions initiated against or by Ruthigen, whether or not the privileged
information is in the possession of or under the control of Oculus or Ruthigen.

 

(c) Oculus and Ruthigen agree that they shall have a shared privilege, with
equal right to assert or waive, subject to the restrictions of this Section 5.6,
with respect to all privileges not allocated pursuant to the terms of Sections
5.6(a) and (b). All privileges relating to any claims, proceedings, litigation,
disputes or other matters which involve both Oculus and Ruthigen in respect of
which Oculus and Ruthigen retain any responsibility or liability under this
Agreement shall be subject to a shared privilege.

 

(d) If the other Party has a shared privilege, no Party may waive any privilege
which could be asserted under any applicable law, without the consent of the
other Party, except to the extent reasonably required in connection with any
litigation with third parties or as provided in Section 5.6(e) below. Such
consent shall be in writing, or shall be deemed to be granted unless written
objection is made within twenty (20) days after notice upon the other Party
requesting such consent.

 

(e) In the event of any litigation or dispute between the Parties or their
Affiliates regarding the subject matter hereof, either Party may waive a
privilege in which the other Party has a shared privilege, without obtaining the
consent of the other Party, provided that such waiver of a shared privilege
shall be effective only as to the use of information with respect to the
litigation or dispute between the Parties and/or their Affiliates, and shall not
operate as a waiver of the shared privilege with respect to third parties.

 



13

 

 

(f) If a dispute arises between the Parties regarding the subject matter hereof
whether a privilege should be waived to protect or advance the interest of
either Party, each Party shall negotiate in good faith, shall endeavor to
minimize any prejudice to the rights of the other Party, and shall not
unreasonably withhold consent to any request for waiver by the other Party. No
Party will withhold consent to waiver for any purpose except to protect its own
legitimate interests.

 

(g) Upon receipt by any Party of any subpoena, discovery or other request which
arguably calls for the production or disclosure of information subject to a
shared privilege or as to which the other Party has the sole right hereunder to
assert a privilege, or if any Party obtains knowledge that any of its current or
former directors, officers, agents or employees has received any subpoena,
discovery or other request which arguably calls for the production or disclosure
of such privileged information, such Party shall promptly notify the other Party
of the existence of the request and shall provide the other Party a reasonable
opportunity to review the information and to assert any rights it may have under
this Section 5.6 or otherwise to prevent the production or disclosure of such
privileged information.

 

(h) The transfer of all Information pursuant to this Agreement is made in
reliance on the Parties maintaining the confidentiality of privileged
information and to assert and maintain applicable privileges hereunder. The
access to information being granted, the agreement to provide witnesses and
individuals and the transfer of privileged information between the Parties
hereunder shall not be deemed a waiver of any privilege that has been or may be
asserted under this Agreement or otherwise.

 

Section 5.7 Publication. Oculus hereby permits Ruthigen to publish and disclose
in any forms, schedules or other documents required to be filed with the
Securities and Exchange Commission by Ruthigen, Oculus’ identity and ownership
of the Ruthigen Shares and the nature of its commitments, arrangements and
understandings pursuant to this Agreement and any Ancillary Agreement.

 

Section 5.8 Legal Names. As soon as reasonably practicable and in any event
within sixty (60) days of the Effective Date, each Party shall (i) cease to make
any use of the other Party’s respective name and any trademarks related thereto
or containing or comprising the foregoing, including any name or mark
confusingly similar thereto or dilutive thereof (the “Marks”), (ii) take steps
reasonably necessary, and fully cooperate with the other Party and its
Affiliates, to remove the Marks from any corporate, trade, and assumed names and
cancel any recordation of such names with any governmental authority, and change
any corporate, trade, and assumed name that uses the Marks to a name that does
not include the Marks or any variation, derivation, or colorable imitation
thereof, and (iii) remove, strike over or otherwise obliterate all Marks from
(or otherwise not use in) all materials owned by each Party and its Affiliates,
including without limitation, any business cards, stationery, packaging
materials, displays, signs, promotional and advertising materials, and other
materials or media including any internet usage or domain names that include the
Marks. For the avoidance of doubt, the “Ruthigen” name and the Ruthigen logo are
deemed to be Marks of Ruthigen, and the “Oculus” name and the Oculus logo are
deemed to be Marks of Oculus.

 

Section 5.9 Further Assurances. From time to time, as and when requested by a
Party, the other Party shall execute and deliver, or cause to be executed and
delivered, all such documents and instruments, and shall take, or cause to be
taken, all such further or other actions, including, without limitation, the
filing and/or recording of documents and instruments with governmental entities,
as may be reasonably necessary for the purpose of carrying out the intent of
this Agreement and consummating the transactions contemplated hereby.

 



14

 

 



ARTICLE VI

RELEASES AND INDEMNIFICATION

 

Section 6.1 Release of Pre-Effective Date Claims.

 

(a) Except as otherwise provided in this Agreement or any Ancillary Agreement,
Oculus, for itself and each of its Affiliates and all persons who at any time on
or prior to the Effective Date were directors, officers, agents or employees of
Oculus or any of its Affiliates (in each case, in their respective capacities as
such Oculus person(s)), together with their respective heirs, executors,
administrators, successors and assigns, as of the Effective Date, acquits,
releases and forever discharges Ruthigen, its Affiliates and all persons who at
any time on or prior to such date were directors, officers, agents or employees
of Ruthigen or any of its Affiliates (in each case, in their respective
capacities as such), together with their respective heirs, executors,
administrators, successors and assigns, from and against and all claims and
liabilities which Oculus may have against them arising out of or related to the
subject matter of this Agreement and the Ancillary Agreements (the “Oculus
Liabilities”).

 

(b) Except as otherwise provided in this Agreement or any Ancillary Agreement,
Ruthigen, for itself and each of its Affiliates and all persons who at any time
on or prior to the consummation of the IPO were directors, officers, agents or
employees of Ruthigen or any of its Affiliates (in each case, in their
respective capacities as such Ruthigen person(s)), together with their
respective heirs, executors, administrators, successors and assigns, as of the
Effective Date, acquits, releases and forever discharges Oculus, its Affiliates
and all persons who at any time on or prior to such date were directors,
officers, agents or employees of Oculus or any of its Affiliates (in each case,
in their respective capacities as such), together with their respective heirs,
executors, administrators, successors and assigns, from and against all claims
and liabilities which Ruthigen may have against them arising out of or related
to the subject matter of this Agreement and the Ancillary Agreements (the
“Ruthigen Liabilities”).

 

(c) Nothing contained in Section 6.1(a) and Section 6.1(b) shall impair or
otherwise affect any right of any Party or its Affiliates, as applicable, to
enforce this Agreement, any Ancillary Agreement or any agreements, arrangements,
commitments or understandings unrelated to the Separation and explicitly
contemplated in this Agreement or any Ancillary Agreement to continue in effect
after the Separation. In addition, nothing contained in Section 6.1(a) and
Section 6.1(b) shall release any person from:

 

(i) any liability assumed, transferred by, or assigned or allocated to, a Party
or its Affiliate pursuant to or contemplated by this Agreement or any Ancillary
Agreement;

 

(ii) any liability provided in or resulting from any other contract or
understanding that is entered on or after the Effective Date between one Party
(and/or its Affiliate(s)), on the one hand, and the other Party (and/or its
Affiliate(s)), on the other hand; and

 

(iii) any liability that the Parties may have with respect to indemnification or
contribution pursuant to this Agreement or otherwise for claims brought against
the Parties by a third party, which liability shall be governed by the relevant
indemnification or contribution provisions of this Article VI and, if
applicable, the appropriate provisions of the Ancillary Agreements.

 

(d) No Party shall, and no Party shall permit any of its Affiliates to, make any
claim or demand, or commence any Action asserting any claim or demand, including
any claim of contribution or indemnification, against any other Party or any of
such Party’s Affiliates, or any other person released pursuant to Section 6.1(a)
and/or Section 6.1(b), with respect to any and all liabilities released pursuant
to Section 6.1(a) and Section 6.1(b). If a Party breaches this Section 6.1(d),
such breaching Party shall be liable for all related expenses, including without
limitation, court costs, reasonable attorneys’ fees, and all other legal
expenses incurred by the other Party in connection with such breach.

 



15

 

 

(e) It is the intent of each Party, by virtue of the provisions of this Section
6.1, to provide for a full and complete release and discharge of all liabilities
released hereunder existing or arising from all acts and events occurring or
failing to occur or alleged to have occurred or to have failed to occur and all
conditions existing or alleged to have existed with respect thereto on or before
the consummation of the IPO, whether such released liabilities are known or
unknown, between one Party (and/or such Party’s Affiliates) and the other Party
(and/or such other Party’s Affiliates), including any contractual agreements or
arrangements existing or alleged to exist with respect to such released
liabilities between or among any such persons on or before the Effective Date,
except as otherwise set forth in this Agreement. With respect to such released
liabilities described in the immediately preceding sentence, insofar as it
applies, each Party releases and waives any and all rights it has or may have
against the other Party, now and forever, under California Civil Code Section
1542 which provides that “A general releases does not extend to claims which the
creditor does not know or suspect to exist in his or her favor at the time of
executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”

 

(f) If any person makes a claim hereunder as a result of its affiliation or
association with a Party (including any director, officer or employee of a
Party) and initiates an Action with respect to claims released by this Section
6.1, the Party seeking to enforce a released claim hereunder shall pay the
reasonable costs incurred and expenses of defense (including legal fees) by the
other Party against whom such Action is brought.

 

Section 6.2 Indemnification by Oculus.

 

(a) Except as otherwise provided in this Agreement or any Ancillary Agreement,
following the Effective Date, Oculus shall indemnify, defend and hold harmless
Ruthigen and its Affiliates, including each of their respective directors and
officers, and each of the heirs, executors, successors and assigns of any of the
foregoing (collectively, the “Ruthigen Indemnitees”), from and against any and
all direct losses of the Ruthigen Indemnitees relating to, arising out of or
resulting from any of the following:

 

(i) those certain agreements by and among Venture Lending & Leasing V, Inc.,
Venture Lending & Leasing VI, Inc. (collectively, the “Lenders”) and Ruthigen or
those certain agreement by and among one or more of the Lenders and Oculus, and
any legal, accounting, banking, processing, delivery or other fees and expenses,
costs, and expenses (including reasonable attorneys’ fees and expenses) incurred
by Ruthigen in connection with negotiation, payment, collection or enforcement
of the foregoing (collectively, the “WTI Claims”). WTI Claims shall constitute
Third Party Claims; and

 

(ii) Any and all liabilities and related losses of the Ruthigen Indemnitees
relating to, arising out of or resulting from a Third Party Claim.

 

Section 6.3 Indemnification by Ruthigen. Except as otherwise provided in this
Agreement or any Ancillary Agreement, after the Effective Date, Ruthigen shall
indemnify, defend and hold harmless Oculus and its Affiliates, including each of
their respective directors and officers, and each of the heirs, executors,
successors and assigns of any of the foregoing (collectively, the “Oculus
Indemnitees”), from and against any and all liabilities and related losses of
the Oculus Indemnitees relating to, arising out of or resulting from a Third
Party Claim.

 



16

 

 

Section 6.4 Reduction for Insurance Proceeds and Other Recoveries.

 

(a) The amount that any Party is required to provide indemnification (the
“Indemnifying Party”) to or on behalf of the Party entitled to such
indemnification (the “Indemnitee”) pursuant to this Article VI, shall be reduced
(retroactively or prospectively) by insurance proceeds or other amounts actually
recovered from third parties on behalf of such Indemnitee in respect of the
Liability or related loss. If an Indemnitee receives a payment as required by
this Agreement from an Indemnifying Party in respect of any Liability or related
loss and subsequently receives insurance proceeds in respect of such Liability
or related loss, then such Indemnitee shall hold such insurance proceeds in
trust for the benefit of the Indemnifying Party (or Indemnifying Parties) and
shall pay to the Indemnifying Party, as promptly as practicable after receipt, a
sum equal to the amount of such insurance proceeds received, up to the aggregate
amount of any payments received from the Indemnifying Party pursuant to this
Agreement in respect of such indemnifiable loss of such insurance proceeds.

 

(b) An insurer who would otherwise be obligated to pay any claim shall not be
relieved of the responsibility with respect thereto or, solely by virtue of the
indemnification provisions hereof, have any subrogation rights with respect
thereto, it being expressly understood and agreed that no insurer or any other
third party shall be entitled to a “windfall” (i.e., a benefit they would not be
entitled to receive in the absence of the indemnification provisions) by virtue
of the indemnification provisions hereof. Notwithstanding the foregoing, each of
Ruthigen and Oculus shall be required to use reasonable best efforts to collect
or recover any available insurance proceeds.

 

Section 6.5 Procedures For Indemnification of Third Party Claims.

 

(a) If (1) one Party as an Indemnitee shall receive notice or otherwise learn of
the assertion against it by a third party (including any governmental authority)
of any claim or of the commencement by any such person of any Action based upon
a duty or obligation alleged to be due by the other Party to such third party,
(ii) such other Party has breached such duty or obligation (collectively, a
“Third Party Claim”), and (iii) with respect to such Third Party Claim the other
Party as an Indemnifying Party may be obligated to provide indemnification to
such Indemnitee, then such Indemnitee shall give such Indemnifying Party and
each Party to this Agreement, written notice thereof as soon as reasonably
practicable, but no later than thirty (30) days after becoming aware of such
Third Party Claim. Any such notice shall describe the Third Party Claim in
reasonable detail. If any Party shall receive notice or otherwise learn of the
assertion of a Third Party Claim which may reasonably be determined to be a
Liability of a Party, such Party shall give the other Party to this Agreement
written notice thereof within thirty (30) days after becoming aware of such
Third Party Claim. Any such notice shall describe the Third Party Claim in
reasonable detail. Notwithstanding the foregoing, the failure of any Indemnitee
or other Party to give notice as provided in this Section 6.5(a) shall not
relieve the related Indemnifying Party of its obligations under this Article VI,
except to the extent that such Indemnifying Party is actually prejudiced by such
failure to give notice.

 

(b) An Indemnifying Party shall defend any Third Party Claim, at such
Indemnifying Party’s own expense and with such Indemnifying Party’s own counsel;
provided, that if the defendants in any such claim include both the Indemnifying
Party and one or more Indemnitees and in such Indemnitees’ reasonable judgment
an actual conflict of interest or one is likely to be asserted between such
Indemnitees and such Indemnifying Party in respect of such claim, then such
Indemnitees shall have the right to employ separate counsel, in which event the
reasonable fees and expenses of such separate counsel (but not more than one
separate counsel for all Indemnitees and in any instance reasonably satisfactory
to the Indemnifying Party) shall be paid by the Indemnifying Party. Within
thirty (30) days after the receipt of notice from an Indemnitee in accordance
with Section 6.5(a) (or sooner, if the nature of such Third Party Claim so
requires), the Indemnifying Party shall notify the Indemnitee of its election
whether the Indemnifying Party will assume responsibility for defending such
Third Party Claim. After notice from an Indemnifying Party to an Indemnitee of
its election to assume the defense of a Third Party Claim, such Indemnitee shall
have the right to employ separate counsel and to participate in (but not
control) the defense, compromise, or settlement thereof, but the fees and
expenses of such counsel shall be the expense of such Indemnitee.

 



17

 

 

(c) With respect to any Third Party Claim, the Indemnifying Party and
Indemnitees agree, and shall cause their respective counsel (if applicable), to
cooperate fully (in a manner that will preserve all attorney-client privilege or
other privileges) to mitigate any such claim and minimize the defense costs
associated therewith.

 

(d) If an Indemnifying Party fails to assume the defense of a Third Party Claim
within thirty (30) days after its receipt of written notice of such claim, upon
delivering notice to such effect to the Indemnifying Party, the Indemnitee will
have the right to undertake the defense, compromise or settlement of such Third
Party Claim on behalf of and for the account of the Indemnifying Party subject
to the limitations as set forth in this Section 6.5; provided, however, that
such Third Party Claim shall not be compromised or settled without the prior
written consent of the Indemnifying Party, which consent shall not be
unreasonably withheld, delayed or conditioned. If the Indemnitee assumes the
defense of any Third Party Claim, it shall keep the Indemnifying Party
reasonably informed of the progress of any such defense, compromise or
settlement. In such instance, the Indemnifying Party shall reimburse all out of
pocket costs and expenses of the Indemnitee in the event it is ultimately
determined that the Indemnifying Party is obligated to indemnify the Indemnitee
with respect to such Third Party Claim. In no event shall an Indemnifying Party
be liable for any settlement effected without its consent, which consent will
not be unreasonably withheld, delayed or conditioned.

 

Section 6.6 Additional Matters.

 

(a) In the event of payment by or on behalf of any Indemnifying Party to any
Indemnitee in connection with any Third Party Claim, such Indemnifying Party
shall be subrogated to and shall stand in the place of such Indemnitee as to any
events or circumstances in respect of which such Indemnitee may have any right,
defense or claim relating to such Third Party Claim against any claimant or
plaintiff asserting such Third Party Claim or against any other person. Such
Indemnitee shall cooperate with such Indemnifying Party in a reasonable manner,
and at the cost and expense (including allocated costs of in-house counsel) of
such Indemnifying Party, in prosecuting any subrogated right, defense or claim.

 

(b) In the event of an Action involving a Third Party Claim in which the
Indemnifying Party is not a named defendant, if the Indemnifying Party shall so
request, the Parties shall endeavor to substitute the Indemnifying Party for the
named defendant, and add the Indemnifying Party as a named defendant if at all
practicable. If such substitution or addition cannot be achieved for any reason
or is not requested, the named defendant shall allow the Indemnifying Party to
manage the Action as set forth in this section and subject to Section 6.5 with
respect to liabilities, the Indemnifying Party shall fully indemnify the named
defendant against all costs of defending the Action (including court costs,
sanctions imposed by a court, attorneys’ fees, experts’ fees and all other
external expenses, and the allocated costs of in- house counsel), the costs of
any judgment or settlement, and the cost of any interest or penalties relating
to any judgment or settlement.

 

Section 6.7 Survival of Indemnities. The rights and obligations of each Party
and its respective Indemnitees under this Article VI shall survive the sale or
other transfer by any Party or its Affiliates of any businesses or the
assignment by it of any and all liabilities.

 



18

 

 

ARTICLE VII

DISPUTE RESOLUTION

 

Section 7.1 Disputes. Oculus and Ruthigen recognize that disputes,
disagreements, claims and controversies (for purposes of this Article VII, each,
a “Dispute”) as to certain matters may from time to time arise during the Term
which relate to either Party’s rights and obligations hereunder. It is the
objective of the Parties to establish procedures to facilitate the resolution of
such Disputes in an expedient manner by cooperation and without resort to
litigation. In the event of such Dispute, either Party may, by written notice to
the other, have such Dispute referred to their respective chief executive
officers for attempted resolution by good faith negotiations. If the chief
executive officers are not able to resolve such Dispute within fourteen (14)
days after receipt of notice, then at the request of any Party the Dispute shall
be resolved as provided in Section 7.2.

 

Section 7.2 Arbitration. Any Dispute arising out of or relating to this
Agreement, including, without limitation, Disputes relating to breach, validity
or termination hereof, that has not been resolved in accordance with Section 7.1
herein shall, at the request of any Party, be finally resolved by binding
arbitration in the manner described below to be held in San Francisco,
California. The arbitration shall be conducted in accordance with the then
current Commercial Arbitration Rules (CAR) of the American Arbitration
Association (AAA). The place of arbitration shall be San Francisco, California.
The arbitration shall be conducted in English by a single arbitrator selected in
accordance with the CAR. Discovery and disclosure in the arbitration shall be
limited in that there shall be no depositions taken before hearing. Hearing of
testimony shall be completed within one hundred twenty (120) days after the
appointment of the arbitrator. The arbitrator shall issue a written reasoned
decision within thirty (30) days after the close of hearings. The arbitrator
shall have the power to award injunctive relief, as well as the costs and
expenses of arbitration (excluding attorneys’ fees) to the Parties in the
proportion that the arbitrator deems appropriate. The arbitrator is not
authorized to award punitive, exemplary, or multiple damages. Any award issued
by the arbitrator shall be enforceable in any court of competent jurisdiction.

 

Section 7.3 Arbitration Confidentiality. The arbitration proceeding shall be
confidential and the arbitrator shall issue appropriate protective orders to
safeguard each Party’s confidential Information. Except as required by law or
regulation or in connection with the enforcement of an award, no Party shall
make (or instruct the arbitrator to make) any public disclosure with respect to
the proceedings or any arbitral award or decision of the arbitrator without
prior written consent of the other Party. The existence of any Dispute submitted
to arbitration and other aspects of any arbitration proceedings, and any awards
and the contents thereof, shall be kept in confidence by the Parties and the
arbitrator, except as may be required in connection with the enforcement of such
award or as otherwise required by applicable law or regulatory authority.

 

ARTICLE VIII

MISCELLANEOUS

 

Section 8.1 Governing Law;Venue. This Agreement and the rights and obligations
of the Parties hereunder are governed by, and construed and enforced in
accordance with, the laws of the State of California, without regard to
principles of conflict of laws. All actions brought to enforce this Agreement
shall be brought in courts located in the county of San Francisco, California or
courts of the United States located in the Northern District of California.

 

Section 8.2 Amendment; Successors and Assigns. This Agreement may be amended
only by a written instrument executed by both Parties. This Agreement shall be
binding upon, and shall inure to the benefit of, the Parties and their
respective successors and assigns. Notwithstanding the foregoing, this Agreement
shall not be assignable, in whole or in part, by any Party without the prior
written consent of the other Party, and any attempt to assign any rights or
obligations arising under this Agreement without such consent shall be null and
void; provided, that so long as such assignment is not to a competitor of the
other Party (a competitor is defined as a person who derives twenty percent
(20%) or more of its revenues from the same or substantially the same products
or reasonable substitutes for same as the non-assigning Party), (i) a Party may
assign this Agreement in connection with a merger transaction in which such
Party is not the surviving entity or the sale by such Party of all or
substantially all of its assets, and (ii) upon the effectiveness of such
assignment, the assigning Party shall be released from all of its obligations
under this Agreement if the surviving entity of such merger or the transferee of
such assets shall agree in writing, in form and substance reasonably
satisfactory to the other Party, to be bound by all terms of this Agreement as
if named as a “Party” hereto.

 



19

 

 

Section 8.3 Counterparts; Entire Agreement. This Agreement may be executed in
one or more counterparts, including by facsimile, PDF or other form of
electronic signature, all of which together shall be considered one and the same
instrument. This Agreement shall constitute the entire agreement between the
Parties with respect to the subject matter contained in this Agreement, and
supersede any and all prior negotiations, understandings and agreements between
the Parties with respect to such subject matter, whether oral or written.

 

Section 8.4 Notice. Any and all notices and other communications concerning this
Agreement shall be in writing and addressed as follows:

 

if to Ruthigen:

Ruthigen, Inc.

2455 Bennett Valley Road, Suite C116

Santa Rosa, CA 95404

Attn: CEO

 

with a copy to:

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

666 Third Avenue

New York, NY 10017

Attn: Ivan K. Blumenthal, Esq.

 

If to Oculus:

Oculus Innovative Sciences, Inc.

1129 N. McDowell

Petaluma, CA 94954

Attn: CEO

 

with a copy to:

Attn: J.F. Petruzzelli

K&L Gates LLP

630 Hansen Way

Palo Alto, California 94304

 

or at such other address as may be designated in writing pursuant to the terms
hereof to the other Party. All such notices and other communications shall be
sent by one of the following means - certified U.S. mail, return receipt
requested, by a nationally recognized overnight delivery service, by facsimile
or by email if sent to the Party recipient’s regular business email address and
facsimile number, and shall be deemed delivered: if sent by U.S. Mail, five (5)
days after certification thereof; if sent by facsimile, upon verification of
receipt; if sent by overnight delivery service, one (1) business day after
delivery to the courier; or if sent by email, on the business day sent if during
the normal business hours of the recipient and otherwise on the next business
day; provided, that if sent by facsimile or email, a copy of such notice or
other communication shall be sent at the same time as such facsimile or email
notice by another means permitted by this Section.

 



20

 

 

Section 8.5 Severability. If any provision of this Agreement is determined by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions hereof, or the application of such provision in
jurisdictions other than those as to which it has been held invalid or
unenforceable, shall remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
adverse to any Party. Upon such determination, the Parties shall negotiate in
good faith in an effort to agree upon such a suitable and equitable provision to
effect the original intent of the Parties.

 

Section 8.6 Headings. The article, section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

Section 8.7 Specific Performance. Irreparable damage could occur in the event
that the provisions of this Agreement were not performed in accordance with
their specific terms. Accordingly, solely with respect thereto and regardless of
the arbitration provisions hereof, the Parties shall be entitled to seek
injunctive relief from a California court with jurisdiction of the parties and
subject matter to enforce specifically the terms and provisions hereof or other
equitable remedies in addition to any other remedy or relief to which they may
be entitled.

 

Section 8.8 No Partnership, Agency or Joint Venture. This Agreement is not
intended to create, and does not create, any agency, partnership, joint venture
or any like relationship between the Parties. Without limiting the generality of
the foregoing sentence, Oculus is entering into this Agreement solely on its own
behalf and shall not have (x) any obligation to perform on behalf of any other
holder of Common Stock or (y) any liability (regardless of the legal theory
advanced) for any breach of this Agreement by any other holder of Common Stock
and (b) by entering into this Agreement does not intend to form a “group” for
purposes of Rule 13d-5(b)(1) of the Securities Exchange Act of 1934, as amended,
or any other similar provision of applicable law.

 

 

 

 

[Remainder of Page Intentionally Left Blank]

 

 



21

 

 

IN WITNESS WHEREOF, this Separation Agreement has been executed by the Parties
as of the date indicated above.

 

  RUTHIGEN, INC.       By: /s/ Hoji Alimi     Name: Hoji Alimi
Title: Chief Executive Officer

 

 

  OCULUS INNOVATIVE SCIENCES, INC.       By: /s/ Jim Schutz     Name: Jim Schutz
Title: Chief Executive Officer

 



 



22

 

 

EXHIBIT A

 

Ruthigen, Inc. 2013 Employee, Director and Consultant Equity Incentive Plan

 

 

 

 

 

 

 

 



23

 



EXHIBIT B

 

List for Section 5.3

 

 

 

 

 

 

 

 

 

 

 



24

 

